Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 09/04/2018. Claims 1-20 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0031] liquid crystal polarized gating (LCPG) should read "liquid crystal polarized grating (LCPG)” 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 600 show a vertical plan instead of a horizontal plan (as discussed in the specification para [0042] in Fig.6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 20190075281).
Regarding claim 1, Hall shows (Figs. 3A-5) method of scanning an object with a Lidar system, comprising: generating, at a first quarter wave plate of the Lidar system, a circularly polarized scanning beam of light propagating along a longitudinal path (Fig. 3E, Ref 314, the first order deflected scanning beams);
passing the scanning beam through a first deflection stage of the Lidar system to select a rotation direction for a polarization vector of the scanning beam (Ref 352, the beams 314 passing through the liquid crystal half-wave plate) and deflect the scanning beam by a selected angle from the longitudinal path based on the selected rotation direction of the polarization vector (Fig. 3E, Ref 316 the second order deflected scanning beams Ref 316, also see para [0047]-[0048], the liquid crystal half-wave plate selects the direction of polarization and the active switchable polarization grating changes the scan direction based on the PG 
Regarding claim 2, Hall shows wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fig. 3E, para [0047], Ref 352) and a liquid crystal polarized grating (Fig.3E, Ref 354, para [0049] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [0049]).
Regarding claim 3, Hall shows the liquid crystal half-wave plate selects the rotation direction based on a voltage applied to the liquid crystal half-wave plate (Fig. 3E, para [0048], Ref 352, the emission instructions from the controller are inherently electrical signals).
Regarding claim 4, Hall shows wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436).
Regarding claim 5, Hall discloses imparting a polarization direction to the reflected beam that is perpendicular to a polarization direction of the scanning beam at a polarized beam splitter, using a Faraday rotator of the Lidar system (Figs. 3A-4A, ref 305, para [0061] and [0067], the fine steering element 305 is composed of a pair of acousto-optic devices (not shown in FIG. 4A) whose axes of orientation are orthogonal to each other. Also, the beam steering assembly 400 has an orthogonal common transmit/receive channel.).
Regarding claim 6, Hall shows the method of claim 1, wherein the first deflection stage is included in a transmitting channel (Fig. 4B, Para [0078], Ref 452 is included in the transmitter 442) and a second deflection stage is included in a receiving channel (Fig. 4B, Ref 466 is included in the receiver 444), further comprising synchronizing the second deflection stage with the first deflection stage (Fig. 3F, Para [0051]-[0052], Ref 315, The liquid crystal half-wave plates 362, 
Regarding claim 7, Hall shows wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), further comprising selecting the rotation direction for the polarization vector of the scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the scanning beam (Fig. 3F, Para [0051] – [0055], Each polarization grating 366, 368 diffracts incident light coming from a corresponding liquid crystal half-wave plate at a certain diffraction angle).
Regarding claim 8, the subject matter differs mainly from claim 1 by the category of the claim (method versus system claim). Hall shows a first quarter wave plate configured to produce a circularly polarized scanning beam of light (Fig. 3E, Ref 314, the first order deflected scanning beams); a first deflection stage configured to select a rotation direction for a polarization vector of the scanning beam and deflect the scanning beam by a selected angle based on the selected rotation direction of the polarization vector (Ref 352, the beams 314 passing through the liquid crystal half-wave plate); and a detector configured to receive a reflected beam that is a reflection of the scanning beam from the object (Fig. 4A, Ref 414 and 436).
Regarding claim 9, Hall shows wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fig. 3E, para [0047], Ref 352) and a liquid crystal polarized grating (Fig.3E, Ref 354, para [0049] “the polarization 
Regarding claim 10, Hall shows a voltage source configured to apply a voltage across the liquid crystal half-wave plate (Para [0046], FIG. 3D shows three illustrative embodiments where the first order deflected scanning beams 314 are deflected (i.e., refracted) by the liquid lens deflector 335 at three different deflection angles, based on different voltage levels applied to the deflection area 340), wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fig. 3E Ref 352, para [0048], the emission instructions from the controller are inherently electrical signals, Fig. 4A Ref 414 and 436).
Regarding claim 11, Hall shows wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436).
Regarding claim 12, Hall discloses a Faraday rotator configured to impart a polarization direction to the reflected beam that is perpendicular to a polarization direction of the scanning beam at a polarized beam splitter (Figs. 3A-4A, ref 305, para [0061] and [0067], the fine steering element 305 is composed of a pair of acousto-optic devices (not shown in FIG. 4A) whose axes of orientation are orthogonal to each other. Also, the beam steering assembly 400 has an orthogonal common transmit/receive channel.). 
Regarding claim 13, Hall shows a transmitting channel that includes the first deflection stage and transmits the scanning beam (Fig. 4B, Para [0078], Ref 452 is included in the transmitter 442); and a receiving channel that includes a second deflection stage and receives the reflected beam (Fig. 4B, Ref 466 is included in the receiver 444), wherein the second deflection stage is synchronized with the first deflection (Fig. 3F, Para [0051]-[0052], Ref 315, The liquid crystal 
 Regarding claim 14, Hall shows wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), wherein each deflection stage selects a rotation direction for the polarization vector of the scanning beam in order to achieve a selected deflection angle for the scanning beam (Fig. 3F Para [0051] – [0055], Each polarization grating 366, 368 diffracts incident light coming from a corresponding liquid crystal half-wave plate at a certain diffraction angle).
Regarding claim 15, the subject matter differs mainly from claim 1 by the category of the claim. Therefore, the rejections made above for claims 1 and 8 can apply likewise to 15. Hall shows a first quarter wave plate configured to produce a circularly polarized scanning beam of light (Fig. 3E, Ref 314, the first order deflected scanning beams); a first deflection stage configured to select a rotation direction for a polarization vector of the scanning beam (Ref 352, the beams 314 passing through the liquid crystal half-wave plate) and deflect the scanning beam by a selected angle based on the selected rotation direction of the polarization vector beam vector (Fig. 3E, Ref 316 the second order deflected scanning beams Ref 316 also see para [0047]-[0048], the liquid crystal half-wave plate selects the direction of polarization and the active switchable polarization grating changes the scan direction based on the PG diffraction or transmission state and the direction of polarization as shown in figure 3E); and a detector configured to receive a reflected beam that is a reflection of the scanning beam from the object (Fig. 4A, Ref 414 and 436).  
Regarding claim 16, Hall shows wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fig. 4B, Para [0078], Ref 452 is included in the transmitter 442); and a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig. 4B, Para [0082] Ref 456, The 
Regarding claim 17, Hall shows a voltage source configured to apply a voltage across the liquid crystal half-wave plate (Para [0046], FIG. 3D shows three illustrative embodiments where the first order deflected scanning beams 314 are deflected (i.e., refracted) by the liquid lens deflector 335 at three different deflection angles, based on different voltage levels applied to the deflection area 340), wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fig. 3E, para [0048], Ref 352, the emission instructions from the controller are inherently electrical signals).
Regarding claim 18, Hall shows wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436).
Regarding claim 19, Hall shows a transmitting channel that includes the first deflection stage and transmits the scanning beam (Fig. 4B, Para [0078], Ref 452 is included in the transmitter 442); and a receiving channel that includes a second deflection stage and receives the reflected beam (Fig. 4B, Ref 466 is included in the receiver 444), wherein the second deflection stage is synchronized with the first deflection (Fig. 3F, Para [0051]-[0052], Ref 315, The liquid crystal half-wave plates 362, 364 are switchable, and configuration states of the liquid crystal half-wave plates 362, 364 can be controlled by the controller 315.)  
Regarding claim 20, Hall shows wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), wherein each deflection stage selects a rotation direction for the polarization vector of the scanning beam in order to achieve a selected deflection angle for the scanning beam (Fig. 3F Para [0051] – [0055], Each polarization grating 366, 368 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Lu et al. (10613413), teaches a Ultra-wide Field-of-view Scanning Devices for Depth Sensing;
Koehler et al. (20110228249), teaches a Laser Imaging System with Uniform Line Illumination and Method for Generating Images;
Hewitt (4270862), teaches a Magneto-optic Light Deflector System;
Huang et al. (7116370), teaches an Image Processing System Optical Shifting Mechanism;
Wang et al. (8786759), teaches a Method and Apparatus for Auto-focus Using Liquid Crystal Adaptive Optics;
Schlottau et al. (Journal of Luminescence ,Volume 127, Issue 1, November 2007, Pages 135-145), Demonstration of a spatial–spectral holographic LIDAR range-Doppler processor; and 
Flanders et al. (8526472) teaches a ASE Swept Source with Self-tracking Filter for OCT Medical Imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEMPSON NOEL/Examiner, Art Unit 4183                                                                                                                                                                                                        

/JACOB S. SCOTT/Supervisory Patent Examiner, Art Unit 4123